UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: April 30, 2012 Date of reporting period: October 31, 2011 Item 1. Reports to Stockholders. SiM Dynamic Allocation Diversified Income Fund SiM Dynamic Allocation Balanced Income Fund SiM Dynamic Allocation Equity Income Fund Semi-Annual Report For the period ended October 31, 2011 SiM Dynamic Allocation Diversified Income Fund Allocation of Portfolio Assets at October 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 1 SiM Dynamic Allocation Balanced Income Fund Allocation of Portfolio Assets at October 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 2 SiM Dynamic Allocation Equity Income Fund Allocation of Portfolio Assets at October 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 3 SiM Dynamic Allocation Funds Expense Example at October 31, 2011 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/21/11 – 10/31/11). Actual Expenses For each class of the SiM Dynamic Allocation Diversified Income Fund (“Diversified Income Fund”), SiM Dynamic Allocation Balanced Income Fund (“Balanced Income Fund”), and SiM Dynamic Allocation Equity Income Fund (“Equity Income Fund”), two lines are presented in the tables below.The first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.35% for Class A shares and 2.10% for Class C shares of each Fund per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables for each class of each Fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 4 SiM Dynamic Allocation Funds Expense Example (Continued) October 31, 2011 (Unaudited) Diversified Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 6/21/11 10/31/11 (6/21/11 - 10/31/11) Class A Actual $ 998.00 Class A Hypothetical (5% return before expenses) Class C Actual $ 995.30 Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 133 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. Balanced Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 6/21/11 10/31/11 (6/21/11 - 10/31/11) Class A Actual $ 971.00 Class A Hypothetical (5% return before expenses) Class C Actual $ 967.90 Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 133 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 6/21/11 10/31/11 (6/21/11 - 10/31/11) Class A Actual $ 956.00 Class A Hypothetical (5% return before expenses) Class C Actual $ 953.00 Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 133 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. 5 SiM Dynamic Allocation Diversified Income Fund Schedule of Investments at October 31, 2011 (Unaudited) Shares Value EQUITIES – 10.0% Real Estate Investment Trusts – 10.0% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. MFA Financial, Inc. Total Equities (Cost $386,554) EXCHANGE-TRADED FUNDS – 87.3% Equity ETFs – 20.3% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 67.0% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays US Treasury Inflation Protected Securities Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $2,955,483) The accompanying notes are an integral part of these financial statements. 6 SiM Dynamic Allocation Diversified Income Fund Schedule of Investments (Continued) at October 31, 2011 (Unaudited) Shares Value SHORT-TERM INVESTMENTS – 2.6% Fidelity Institutional Money Market Portfolio – Class I, 0.15% (a) $ Total Short-Term Investments (Cost $88,988) Total Investments in Securities (Cost $3,431,025) – 99.9% Other Assets in Excess of Liabilities – 0.1% Net Assets – 100.00% $ ETF – Exchange-Traded Fund (a)Rate shown is the 7-day yield as of October 31, 2011. The accompanying notes are an integral part of these financial statements. 7 SiM Dynamic Allocation Balanced Income Fund Schedule of Investments at October 31, 2011 (Unaudited) Shares Value EQUITIES – 6.1% Real Estate Investment Trusts – 6.1% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. MFA Financial, Inc. Total Equities (Cost $225,728) EXCHANGE-TRADED FUNDS – 91.5% Equity ETFs – 62.5% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 29.0% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays US Treasury Inflation Protected Securities Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $3,093,931) The accompanying notes are an integral part of these financial statements. 8 SiM Dynamic Allocation Balanced Income Fund Schedule of Investments (Continued) at October 31, 2011 (Unaudited) Shares Value SHORT-TERM INVESTMENTS – 2.3% Fidelity Institutional Money Market Portfolio – Class I, 0.15% (a) $ Total Short-Term Investments (Cost $76,309) Total Investments in Securities (Cost $3,395,968) – 99.9% Other Assets in Excess of Liabilities – 0.1% Net Assets – 100.00% $ ETF – Exchange-Traded Fund (a)Rate shown is the 7-day yield as of October 31, 2011. The accompanying notes are an integral part of these financial statements. 9 SiM Dynamic Allocation Equity Income Fund Schedule of Investments at October 31, 2011 (Unaudited) Shares Value EQUITIES – 5.3% Real Estate Investment Trusts – 5.3% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. MFA Financial, Inc. Total Equities (Cost $407,534) EXCHANGE-TRADED FUNDS – 92.4% Equity ETFs – 80.9% Consumer Staples Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF Technology Select Sector SPDR Fund Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 11.5% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays US Treasury Inflation Protected Securities Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $6,506,018) The accompanying notes are an integral part of these financial statements. 10 SiM Dynamic Allocation Equity Income Fund Schedule of Investments (Continued) at October 31, 2011 (Unaudited) Shares Value SHORT-TERM INVESTMENTS – 2.4% Fidelity Institutional Money Market Portfolio – Class I, 0.15% (a) $ Total Short-Term Investments (Cost $158,210) Total Investments in Securities (Cost $7,071,762) – 100.1% Liabilities in Excess of Other Assets – (0.1)% ) Net Assets – 100.00% $ ETF – Exchange-Traded Fund (a)Rate shown is the 7-day yield as of October 31, 2011. The accompanying notes are an integral part of these financial statements. 11 SiM Dynamic Allocation Funds Statements of Assets and Liabilities at October 31, 2011 (Unaudited) Diversified Balanced Equity Income Fund Income Fund Income Fund ASSETS Investments in securities, at value (cost $3,431,025, $3,395,968, and $7,071,762, respectively) $ $ $ Receivables: Dividends and interest 9 8 17 Due from Adviser (Note 4) Prepaid expenses Total assets LIABILITIES Payables: Administration and fund accounting fees Audit fees Chief Compliance Officer fee Custody fees Legal fees Pricing fees Transfer agent fees and expenses 12b-1 distribution fees Accrued other expenses Total liabilities NET ASSETS $ $ $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 96.25%, 94.50% and 94.50%, respectively) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) Accumulated net realized loss on investments ) ) ) Net unrealized depreciation on investments ) ) ) Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 12 SiM Dynamic Allocation Funds Statements of Operations For the Period June 21, 2011* through October 31, 2011 (Unaudited) Diversified Balanced Equity Income Fund Income Fund Income Fund INVESTMENT INCOME Income Dividends $ $ $ Interest 28 28 52 Total income Expenses Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Advisory fees (Note 4) Audit fees Chief Compliance Officer fee (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) 36 35 34 Trustee fees Legal fees Custody fees (Note 4) Reports to shareholders Pricing fees (Note 4) Miscellaneous expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income REALIZED AND UNREALIZED LOSS ON INVESTMENTS Net realized loss on investments ) ) ) Net change in unrealized depreciation on investments ) ) ) Net realized and unrealized loss on investments ) ) ) Net decrease in net assets resulting from operations $ ) $ ) $ ) *Commencement of operations. The accompanying notes are an integral part of these financial statements. 13 SiM Dynamic Allocation Funds Statements of Changes in Net Assets (Unaudited) Diversified Balanced Equity Income Fund Income Fund Income Fund June 21, 2011* June 21, 2011* June 21, 2011* through through through October 31, October 31, October 31, INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ $ Net realized loss on investments ) ) ) Net change in unrealized depreciation on investments ) ) ) Net decrease in net assets resulting from operations ) ) ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) — Class C Shares ) ) — Total distributions to shareholders ) ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — — — End of period $ $ $ Includes undistributed net investment income/(loss) of $ ) $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 14 SiM Dynamic Allocation Funds Statements of Changes in Net Assets (Continued) (Unaudited) (a)A summary of share transactions is as follows: Diversified Balanced Equity Income Fund Income Fund Income Fund June 21, 2011* June 21, 2011* June 21, 2011* through through through October 31, October 31, October 31, Class A Shares Net proceeds from shares sold $ $ $ Distributions reinvested — Net increase in net assets from capital share transactions $ $ $ June 21, 2011* June 21, 2011* June 21, 2011* through through through October 31, October 31, October 31, Class C Shares Net proceeds from shares sold $ $ $ Distributions reinvested 82 — Net increase in net assets from capital share transactions $ Diversified Balanced Equity Income Fund Income Fund Income Fund June 21, 2011* June 21, 2011* June 21, 2011* through through through October 31, October 31, October 31, Class A Shares Shares sold Shares issued on reinvestment of distributions — Net increase in shares outstanding June 21, 2011* June 21, 2011* June 21, 2011* through through through October 31, October 31, October 31, Class C Shares Shares sold Shares issued on reinvestment of distributions 15 9 — Net increase in shares outstanding *Commencement of operations. The accompanying notes are an integral part of these financial statements. 15 SiM Dynamic Allocation Diversified Income Fund Financial Highlights For a share outstanding throughout the period Class A Class C June 21, 2011* June 21, 2011* to to October 31, 2011 October 31, 2011 (Unaudited) (Unaudited) Net asset value, beginning of period $ $ Income from investment operations: Net investment income Net realized and unrealized loss on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) Total distributions ) ) Net asset value, end of period $ $ Total return -0.20
